ING LOGO AMERICAS US Legal Services J. Neil McMurdie Senior Counsel (860) 580-2824 Fax: (860) 580-4897 neil.mcmurdie@us.ing.com December 26, 2012 Securities and Exchange Commission treet, NE Washington, DC 20549 Attention: Filing Desk Re: FORM AW ING Life Insurance and Annuity Company and its Variable Annuity Account B File Nos. 333-167182 and 811-02512 Prospectus Title: ING express Retirement Variable Annuity Ladies and Gentlemen: On behalf of ING Life Insurance and Annuity Company and its Variable Annuity Account B, and pursuant to Rule 477(a) under the Securities Act of 1933, we are writing to request withdrawal of Post-Effective Amendment No. 3, filed under Rule 485(a), to the registration on Form N-4 on October 26, 2012 (Accession No. 0000836687-12-000304). The purpose of the October 26, 2012 filing was to revise the disclosures to be consistent with a new underlying variable annuity contract, along with its accompanying IRA and Roth IRA Endorsements. We are awaiting reviewer comments and will resubmit the prospectus disclosure at a later date. No securities were ever offered for sale and no securities were ever sold in connection with the registration and the amendment. If you have any questions, please call the undersigned at (860) 580-2824. Sincerely, /s/ J. Neil McMurdie J. Neil McMurdie Windsor Site ING North America Insurance Corporation One Orange Way, C2N Windsor, CT 06095-4774
